Citation Nr: 0401607	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee and 
leg disability, to include residuals of a fracture of the 
right tibia.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a lumbosacral 
strain.

4.  Entitlement to service connection for bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a right 
knee condition, a left knee condition, bilateral ankle 
condition, and low back pain secondary to bilateral knee 
condition.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for residuals of 
injuries to his right knee, left knee, ankles, and back.  

The veteran was a messenger during service and his duties 
required a great deal of running.  The service medical 
records show in May 1961, he suffered pain and swelling in 
his right knee.  A fracture of the right tibia was 
subsequently diagnosed.  

By late July, the veteran's condition had improved and he was 
retuned to duty, with restrictions on running and jogging.  
There is no further evidence of any in-service symptoms, 
complaints, or treatment.  His April 1962 separation 
examination included a normal clinical evaluation of the 
lower extremities as well as the spine and musculoskeletal 
system.  On the veteran's medical history upon separation, he 
indicated that he has never experienced any swollen or 
painful joints; any bone, joint or other deformities; or a 
"trick" or locked knee.  He did not make any complaints of 
other alleged disabilities (left knee, ankles, and back).  

In June 2000, while under the care of Dr. R. David Cox, the 
veteran underwent an MRI scan of the lumbar spine.  The scan 
revealed protruding disks at each level between L2 and S1.  

According to a September 2000 correspondence, the veteran was 
also treated by Dr. David R. Jones for pain in his low back, 
knees, and hip.  Treatment with Dr. Jones apparently began in 
July 2000.  In the September 2000 correspondence, Dr. Jones 
indicated that the veteran had been experiencing these pains 
for years and that he has had a history of arthroscopy of 
both knees.  Dr. Jones diagnosed the veteran with lumbar 
degenerative disk disease and lumbar spondylosis.  He also 
noted that X-rays revealed "bone-on-bone" medial joint 
space narrowing in both knees.  He diagnosed the veteran with 
osteoarthritis of both knees.  Dr. Jones did not address the 
etiology of the veteran's disabilities or opine as to whether 
they were connected to any incident in service.

In April 2003, the RO received a correspondence from Dr. Cox, 
wherein he stated that he had treated the veteran for 
approximately three years and was very familiar with his 
medical problems, which included severe bilateral 
osteoarthritis of his knees and ankles, and degenerative 
lumbar disc disease.  He opined, "After several discussions 
with [the veteran] regarding these problems, it is reasonable 
to conclude that these are ongoing chronic conditions that 
started during and resulted from his military service."     

While the statement from Dr. Cox appears to support the 
veteran's claims, it is apparent that the opinion was based 
upon history obtained from the veteran many years after 
service rather than from a review of the relevant medical 
evidence in the claims file.  As noted above, the service 
medical records show a right leg injury but no trauma 
involving the left knee, low back, or either ankle.  Dr. Cox 
did not support his opinion with a rationale or citation to 
the clinical record.  Nevertheless, given the in-service 
right leg injury and Dr. Cox's statement, there is clearly a 
duty to provide a VA examination that includes an opinion 
addressing the contention that the veteran has a current 
right knee disability linked to in-service right leg trauma.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Moreover, since the veteran has indicated that his 
low back, left knee and ankle disabilities may be secondary 
to residuals of the right leg trauma, secondary service 
claims have been raised (38 C.F.R. § 3.310(a) (2002); Allen 
v. Brown, 7 Vet. App. 439 (1995)) and, if the medical 
evidence supports a grant of service connection for a right 
leg or knee disability, it follows that an opinion addressing 
the question of whether the remaining disabilities at issue 
were caused or aggravated by the service-connected disability 
is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The Board also notes that the aforementioned correspondences 
from Drs. Cox and Jones indicate continuous treatment for a 
period of three years.  However, the medical records from 
these clinicians have not been obtained.  The RO should 
contact the veteran and request that he sign an authorization 
of release form so that the RO can obtain the complete 
medical records of each clinician.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  

2.  The RO should contact the veteran and 
request that he sign an authorization of 
release form so that the RO can obtain 
complete medical records from Dr. R. David 
Cox and Dr. David R. Jones.  The RO should 
also ask the veteran to identify any other 
medical records relating to evaluation or 
treatment for his alleged right knee 
disability, left knee disability, back 
disability, and bilateral ankle disability 
since service.  Any records that are 
obtained should then be associated with 
the claims file.  

3.  The RO should send copies of the 
relevant medical records, to include the 
service medical records, to Dr. Cox, and 
following a review of those records, the 
clinician should opine whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or higher 
likelihood) that any right leg or knee, 
left knee, low back, or ankle disability 
that may currently be present began during 
or is related to any incident of service.  
If it is determined that a current right 
leg or knee disability is linked to 
service, the clinician should opine 
whether it is at least as likely as not 
that it has caused or aggravated 
(worsening of underlying condition versus 
a temporary flare-up of symptoms) any left 
knee, low back or ankle disability that 
may be currently present.  The clinician 
should be asked to provide a rationale for 
any opinion expressed.  

4.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any right leg or knee, left 
knee, ankle, or low back disability that 
may be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records, the medical history obtained from 
the veteran, the clinical evaluation, and 
any tests that are deemed necessary, the 
clinician should be asked to opine whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or higher 
likelihood) that any right leg or knee, 
left knee, low back, or ankle disability 
that may currently be present began during 
or is related to any incident of service.  
If it is determined that a current right 
leg or knee disability is linked to 
service, the clinician should opine 
whether it is at least as likely as not 
that it has caused or aggravated 
(worsening of underlying condition versus 
a temporary flare-up of symptoms) any left 
knee, low back or ankle disability that 
may be currently present.  The clinician 
should be asked to provide a rationale for 
any opinion expressed.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for 
right knee, left knee, back and bilateral 
ankle disabilities, to include the raised 
issues of secondary service connection 
for left knee, back and bilateral ankle 
disabilities, with consideration of all 
of the evidence obtained since the July 
2002 rating decision.    

7.  If any of the benefits requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the January 2003 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




